Exhibit Dear Shareholder: 2007 was dedicated to rebuilding and preparing for the opportunities ahead. We focused on attracting new tenants, leasing more space, improving our properties and earning higher rents. As a result, we succeeded in increasing our occupancy and revenue over previous years. This year brings new challenges, a fragile credit market roiled by the sub-prime debacle, and the uncertainty about the presidential election outcome. We invested in our properties to make them more attractive and to attract better tenants. Thus, Whitestone is positioned solidly to weather any storms this year and capitalize on new opportunities. Culture and Philosophy The culture and philosophy at Whitestone is to enhance shareholder value by focusing on our employees, tenants and real estate communities. We pursue excellence in real estate management through developing our team, establishing prompt financial measurement systems, and then measuring our results against benchmarks. We believe that well-trained employees guided by sound financial information can make effective, timely decisions. The result: Professional real estate management that enhances shareholder equity. We give our 48 employees the respect they merit and the tools they need. We mentor their development and review them on a regular basis, and we expect in return that they put shareholder interests first. Though there were no salary increases in 2007, we lost none of the management team that joined us from the previous property manager and overall turnover was about 21% as compared to the industry average of 30%. We have focused on enhancing the depth and breadth of the management team. The Whitestone REIT Executive Management Leadership Training Program will graduate its first class of 17 this spring. These managers have completed more than 40 hours of real estate education, taught both by in-house and outside professionals, such as a nationally recognized real estate valuation expert, a highly respected management consultant, and an internationally acclaimed architect. To decrease voluntary tenant attrition by at least 20%, which we believe will result in a cashflow improvement in the range of $600,000-to-$800,000 during 2008, Whitestone initiated a proactive tenant relations improvement program. To accomplish this, we have emphasized a policy of quality service and worked hard to maintain good relations with our tenants. And, our tenants appreciate it. For example, Soloman Ruth of Qwik Wash Laundry at Holly Knight retail plaza,wrote us recently,“From 2001 to 2006,QwikWash Laundry had a difficulttime trying to cultivate andbuild a good landlord-tenant relationship.We would like to extend our heartfelt thanks to Ms.Cindy Clothier (Whitestone’s property manager) for helping us build the kind of landlord-tenant relationship [this past year] that we were trying to build from day one. After all the pain and stress we had to endure, it is fair to say that Ms.Clothier has added years to my life.” Similarly, we are working hard to improve our relations with our real estate industry colleagues. For example, good relations with real estate brokers help us to sign more profitable leases. Testifying to our success so far, Robert Avery, president of Houston lease broker, Alta Commercial Real Estate Services, Inc., recently wrote about Whitestone’s Senior Leasing Agent Gary Triplett, “During the negotiations I always felt that, while you exclusively represented the interests of Whitestone, you treated Mr.Daly and me in a professional, respectful manner. Some building owners in Houston apparently do not understand what it takes to bring assets to full occupancy and I believe your company will beat those owners if you maintain the same leasing strategy and caring attitude I experienced during our work together.” The Benefits of Internalized Management One of our most important improvements has been to internalize the property management function. The Board of Trustees refused to buy the former property management operation for the offering price of $10 million, and instead established
